Citation Nr: 1126343	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from October 1962 to April 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.  In October 2009, this matter was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

Although the Veteran's claims file reflects that he failed to report for a January 2010 VA examination that was scheduled pursuant to the Board's previous remand and that would have provided medical opinion evidence as to whether there was any hearing loss and tinnitus that were related to active service, to include noise exposure, the Veteran indicated in a written statement, dated in April 2010, that he had been unable to attend his previously scheduled VA examination as a result of illness.  As a result, the Veteran requested that the examination be rescheduled.  In addition, in his brief dated in May 2011, the Veteran's service representative asserts that the Veteran's April 2010 statements evidence the Veteran's willingness to cooperate, and that remand for a new examination was warranted.  Consequently, given the representations of the Veteran and his representative, the Board will again remand the case in order that the Veteran may be provided with an appropriate examination and etiological opinion regarding any current hearing loss and tinnitus.  

Arrangements should also be made to obtain any additional VA treatment records for the Veteran, dated since December 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records of the Veteran related to hearing loss and tinnitus, dated since December 2009.  

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or tinnitus had its onset during active service or is related to any in-service disease, event, or injury, including noise exposure during weapons training.  In doing so, the examiner should acknowledge the lay statements of record regarding a continuity of symptomatology since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Read all medical opinions obtained to ensure that the remand objectives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity for response, and thereafter return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


